     Case 2:14-cr-00086-CJB-JVM Document 576 Filed 07/27/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



   UNITED STATES OF AMERICA                             CRIMINAL ACTION


   VERSUS                                               NO: 14-86


   ANTHONY GIBSON                                       SECTION: “J”

                               ORDER & REASONS

      Before the Court is a Motion for Compassionate Release (Rec. Doc. 562) filed

by Defendant, Anthony Gibson. The Government filed an opposition thereto (Rec.

Doc. 567), and Defendant filed a reply. (Rec. Docs. 574). Having considered the motion

and memoranda, the record, and the applicable law, the Court finds that Defendant’s

motion for compassionate release should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      On March 5, 2015, Defendant pleaded guilty to one count of a superseding

indictment for conspiracy to distribute 6.16 kilograms of heroin in violation of 21

U.S.C. §§ 841(b)(1)(A) and 846. (Rec. Doc. 137). On February 8, 2018, the Court

sentenced Defendant to 120 months’ imprisonment. (Rec. Doc. 411). Defendant is

serving his sentence at FCI Seagoville, with an anticipated release date of August 3,

2022. He has served approximately 90 months and has credit for good conduct time

of approximately 13 months, for total time served of approximately 103 months.
     Case 2:14-cr-00086-CJB-JVM Document 576 Filed 07/27/21 Page 2 of 5




      On April 23, 2021, Defendant filed a motion in this Court for compassionate

release under 18 U.S.C. § 3582(c)(1)(A), relying on the threat posed by the COVID-19

pandemic. (Rec. Doc. 562).

                                LEGAL STANDARD

       “A court, on a motion by the [Bureau of Prisons (“BOP”)] or by the defendant

after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a),

if ‘extraordinary and compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting § 3582(c)(1)(A)(i)). To meet the

exhaustion requirement, a defendant must submit a request to “the warden of the

defendant’s facility” for the BOP “to bring a motion [for compassionate release] on the

defendant’s behalf.” § 3582(c)(1)(A). If the request is denied, the defendant must

pursue and exhaust “all administrative rights to appeal.” Id. Alternatively, the

requirement is considered satisfied after “30 days from the receipt of such a request

by the warden.” Id.

      When a defendant has met the exhaustion requirement, the Court has the

authority to reduce a defendant’s sentence if it finds (1) that extraordinary and

compelling reasons warrant a reduction under § 3582(c)(1)(A)(i); and (2) that the

reduction is consistent with the applicable sentencing factors set forth in § 3553(a).

United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).




                                          2
      Case 2:14-cr-00086-CJB-JVM Document 576 Filed 07/27/21 Page 3 of 5




                                        DISCUSSION

       There is no dispute that Defendant has met the exhaustion requirement, thus

the Court must evaluate the merits of Defendant’s motion. When deciding whether

to grant compassionate release, the Court must determine whether Defendant has

demonstrated “extraordinary and compelling reasons” to justify the reduction of his

sentence. In Shkambi, the Fifth Circuit held that district courts are not bound by

the limits of § 1B1.13 in determining which circumstances are extraordinary and

compelling. Id. at 392. However, the Fifth Circuit has also held that the guideline

commentary “informs our analysis as to what reasons may be sufficiently

‘extraordinary and compelling’ to merit compassionate release.” See United States

v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021), cert. denied, No. 20-7832, 2021 WL

2044647 (U.S. May 24, 2021).

       The Government concedes that, if an inmate has established that he has a

chronic medical condition from which he is not expected to recover and that

condition constitutes a CDC risk factor that definitely elevates the inmate’s risk of

becoming seriously ill from COVID-19, then the inmate has shown that he suffers

from a serious medical condition. 1 (Rec. Doc. 567 at p. 10). However, the

Government explains that these medical conditions would only meet the standard

of “extraordinary and compelling circumstances” if the inmate would have a




1Certain Medical Conditions and Risk for Severe COVID-19 Illness, Centers for Disease Control and
Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#heart-conditions (last visited July 26, 2021).


                                                3
      Case 2:14-cr-00086-CJB-JVM Document 576 Filed 07/27/21 Page 4 of 5




diminished ability to provide self-care to prevent serious injury or death as a result

of infection with COVID-19 within the environment of a correctional facility. (Id.).

       In this case, Defendant alleges that he has bullets lodged inside of him, which

make him particularly susceptible to COVID-19. (Rec. Doc. 562 at p. 7). Defendant

also alleges that he suffered from asthma as a child and that he has a family history

of diabetes and high blood pressure (Id.). Defendant has provided no evidence that

he currently suffers from any condition that is included in the CDC’s list of risk

factors. Further, Defendant has provided no medical evidence that the bullets

lodged inside of him would make him particularly susceptible to COVID-19. More

importantly, Defendant was offered Moderna’s COVID-19 vaccine and refused to

take it. (Rec. Doc. 567-3).

       Courts have held that, once vaccinated, the efficacy of the COVID-19 vaccines

preclude the argument that a prisoner’s susceptibility to the disease is

extraordinary and compelling for purposes of § 3582(c)(1)(A). 2 Thus, courts across

the country have consistently held that an inmate’s decision to refuse the COVID-

19 vaccine weighs heavily against a finding of extraordinary and compelling

circumstances. 3 Indeed, to hold otherwise would give prisoners a perverse incentive

to avoid vaccination in the hopes that their choice to unnecessarily remain

susceptible to COVID-19 increases their likelihood of receiving compassionate



2 See, e.g., United States v. Smith, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021); United States v.
Kariblghossian, 2021 WL 1200181, at *3 (C.D. Cal. Mar. 29, 2021); United States v.
Brown, 2021 WL 1154207, at *3 (S.D.N.Y. Mar. 26, 2021).
3 See, e.g., United States v. Baeza-Vargas, 2021 WL 1250349, at *2-3 (D. Ariz. Apr. 5, 2021); United

States v. Jackson, 2021 WL 1145903, at *2 (E.D. Pa. Mar. 25, 2021); United States v. Austin, 2021
WL 1137987, *2 (E.D. Mich. Mar. 25, 2021).


                                                   4
     Case 2:14-cr-00086-CJB-JVM Document 576 Filed 07/27/21 Page 5 of 5




release. United States v. Figueroa, 2021 WL 1122590, at *5 (E.D. Cal. Mar. 24, 2021)

(Mueller, C.J.) (“If defendants could buttress their motions for compassionate

release by refusing a safe and effective vaccine, they would be operating on an

unfairly perverse incentive.”).

      Unless there is a dramatic shift in the current scientific consensus regarding

the efficacy of the available COVID-19 vaccines, or a prisoner can demonstrate with

persuasive medical evidence that he suffers from a medical condition which

prevents him from receiving the vaccine, the Court holds that a prisoner’s refusal

to receive the COVID-19 vaccine precludes any argument that his susceptibility to

the disease is extraordinary and compelling. In this case, Defendant has refused to

receive the COVID-19 vaccine and has not provided any medical evidence that he

would suffer adverse effects from being vaccinated; therefore, Defendant has failed

to demonstrate extraordinary and compelling conditions warranting compassionate

release.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Anthony Gibson’s Motion for Compassionate

Release (Rec. Doc. 562) is DENIED.

      New Orleans, Louisiana, this 27th day of July, 2021.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE



                                         5
